Opinion issued September 4, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00639-CR
                             ———————————
                  IN RE DONALD WAYNE HEROD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Donald Wayne Herod, has filed a pro se petition for writ of

mandamus, and motion for leave to file, seeking to compel the respondent trial

court to rule on his “motion to discover the blood sample,” which he claims was

filed under various statutes, including Texas Code of Criminal Procedure Article

11.073.1

1
      Relator identifies the respondent only as the 339th District Court of Harris County,
      but lists the underlying cause number 1152281 which corresponds to The State of
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),

(d). We dismiss all pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




      Texas v. Donald Wayne Herod, the Honorable Caprice Cosper presiding. We
      affirmed relator’s conviction under that cause number for felony driving while
      intoxicated. Donald Wayne Herod v. State, No. 01-08-00908-CR, 2010 WL
1981577, at *5 (Tex. App.—Houston [1st Dist.] May 13, 2010, pet. ref’d).
                                           2